DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At multiple points, claims 10-13 recite the limitation “second reference time period.”  However, there is no “first reference time period” within these claims, rendering the metes and bounds indefinite.  The “first reference time period” is introduced in claim 4, but claims 10-13 do not depend from claim 4, and thus do not incorporate the limitation.  Recitation of the “second reference time period” in claims 10-13 should be amended to remove this discrepancy.
	Similarly, at multiple points, claims 10-13 recite the limitation “second pressure.”  However, there is no “first pressure” within these claims, rendering the metes and bounds indefinite.  The “first pressure” is introduced in claim 7, but claims 10-13 do not depend from claim 7, and thus do not incorporate the limitation.  Recitation of the “second pressure” in claims 10-13 should be amended to remove this discrepancy.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barbier (US 5,765,994).
	As per claim 1, Barbier discloses a method of controlling a compressor, the method comprising:
pilot driving which drives a compressor of an air conditioner by receiving a start signal (col. 7, line 59 – starting the compressor; col. 7, lines 52-57 teach the compressor starting and stopping being based on signals from switch 108); 

normal driving which maintains the driving of the compressor when it is determined that the oil amount is the reference oil amount or more (col. 7, lines 63-67: allowing the compressor to operate when the oil level is higher that a given level); and
stopping which stops the driving of the compressor when it is determined that the oil amount is smaller than the reference oil amount (col. 7, line 67 – col. 8, line 4: stopping the compressor if the oil level does not rise sufficiently).
	As per claim 14, Barbier discloses a compressor 12 controlled based on the method of controlling the compressor of claim 1 (Fig. 1; col. 7, lines 50 – col. 8, line 9; etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbier (US 5,765,994)in view of Takano et al. (JP 11-123930 A).
As per claims 2, Barbier does not teach wherein the determining of whether the oil is short comprises determining an evaporator temperature which compares a temperature change value in an evaporator of the air conditioner with a predetermined first reference temperature (Tl).  Takano et al. teach a compressor arrangement comprising determining of whether oil within a compressor is short by determining an evaporator temperature which compares a temperature change value in an evaporator of the air conditioner with a predetermined first reference temperature (see Abstract: in order to prevent a lack of lubrication in a compressor, a changing sensed suction temperature of air into an evaporator and a target blow-out temperature are applied to perform a comparison to determine a failure of oil returning to the compressor (i.e., a short amount of lubricant in the compressor)).  Barbier and Takano et al. are both within the same technical field of ensuring sufficient lubrication of a compressor.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the teaching of Takano et al. to the system of Barbier as a supplementary control means for the purpose ensuring sufficient lubricant at the compressor.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

As per claims 4-9, the prior art (and in particular the combined Barbier and Takano et al. references applied above) does not teach or render obvious the limitation of claim 4, wherein the determining of whether the oil is short further comprises determining a pilot driving time period which compares a pilot driving time period of the compressor, driven in the pilot driving, with a predetermined first reference time period (tl), and wherein the determining of the pilot driving time period is executed earlier than the determining of the evaporator temperature.  It is noted that while claim 4 was rejected in the corresponding international search report, no actual reference was applied to teach the limitations, but rather the claim could be “easily derived” from base reference. There appears no prima facie case of obviousness with which to reject this claim.
As per claims 10-13, the prior art (and in particular the combined Barbier and Takano et al. references applied above) does not teach or render obvious the combined limitations of claim 10 comprising determining whether the shortage of the oil is eliminated which compares the oil amount of the compressor which is stopped in the stopping with the reference oil amount, wherein the determining of whether the shortage of the oil is eliminated comprises determining a stop time period which compares a stop time period of the compressor which is stopped in the stopping with a predetermined second reference time period; and determining a second pressure which compares the system pressure between the condenser and the expansion valve of the air conditioner with a predetermined second reference pressure, and wherein the determining of the stop time period is executed earlier than the determining of the 

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Hahn (US 2010/0050673 A1) teaches an oil return algorithm for a capacity modulated compressor wherein an amount of oil estimate is based in part on a saturated evaporator (see for example claim 3 of the reference).
	Lee (US 2007/0006608 A1) a compressor oil checking device wherein the oil level is short based on a comparison to a threshold value (paras. 0012, 0042, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MARC E NORMAN/Primary Examiner, Art Unit 3763